NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           JUN 06 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ALEKSEY NECHITAYLO,                              No.   15-17550

              Plaintiff-Appellant,               D.C. No.
                                                 2:13-cv-01001-JAM-CKD
 v.

THE WEDUM FAMILY LIMITED                         MEMORANDUM*
PARTNERSHIP, a California Partnership,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted May 19, 2017**
                              San Francisco, California

Before: TALLMAN and IKUTA, Circuit Judges, and OLIVER,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Solomon Oliver, Jr., Chief United States District
Judge for the Northern District of Ohio, sitting by designation.
      Aleksey Nechitaylo appeals the district court’s order awarding Nechitaylo’s

counsel attorneys’ fees. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      The district court’s determination that attorney Irene Karbelashvili

demonstrated skill below the level expected of an attorney with her experience was

not illogical, implausible, or without support in the record. See United States v.

Hinkson, 585 F.3d 1247, 1261 (9th Cir. 2009) (en banc). Therefore, the district

court did not abuse its discretion in concluding that $150 was a “reasonable hourly

rate” for Karbelashvili based on the quality of her representation. See Van Gerwen

v. Guar. Mut. Life Co., 214 F.3d 1041, 1046 (9th Cir. 2000).

      The district court did not abuse its discretion in reducing the number of

hours claimed by 25 percent. The district court gave a “concise but clear”

explanation of its reasons for the reduction. Moreno v. City of Sacramento, 534

F.3d 1106, 1111 (9th Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 437

(1983)). The district court was not required to “set forth an hour-by-hour analysis

of the fee request,” and had “the authority to make across-the-board percentage

cuts . . . in the number of hours claimed.” In re Smith, 586 F.3d 1169, 1174 (9th

Cir. 2009) (quoting Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992)).

      Nechitaylo shall bear all costs of appeal. See Fed. R. App. P. 39(a)(2).


                                          2
AFFIRMED.




            3